Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 04/28/21.
Claims 1 and 3-15 are pending in the application.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to the Newly Cited Prior Art, infra Applicant’s arguments pages 10-17, submitted 04/28/21, have been considered and are persuasive with respect to the instant amendment. However, a new ground of rejection is entered as teaching the instant amendment and in light of Applicant’s argument regarding the “two tiered processing, namely client-side and server-side processing of operation data values and reporting messages,” page 10.  The combination of prior art, infra Arensmeier (US 20120221150 A1) in view over Erdman JR (PG/PUB 20050103874), teaches an HVAC controller configured for receiving 

The Examiner suggests further defining the content of each group reference value, predetermined criteria, and reporting message as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier (US 20120221150 A1) in view over Erdman JR (PG/PUB 20050103874)

Regarding claim 1, Arensmeier  teaches  method of monitoring an HVAC system, the HVAC system comprising a plurality of HVAC devices and a plurality of HVAC controllers, each of the HVAC controllers comprising a communication module, the method comprising ((Fig. 2-4, 15-16, [0016] – A monitoring system for a heating, ventilation, and air conditioning (HVAC) system of a residence includes a monitoring device installed at the residence and a server located remotely from the residence. The monitoring device measures an aggregate current supplied to a plurality of components of the HVAC system and transmits current data based on the measured aggregate current. The server receives the transmitted current data and, based on the received current, assesses whether a failure has occurred in a first component of the plurality of components of the HVAC system and assesses whether a failure has occurred in a second. Various examples are given throughout the reference illustrating multiple controllers communicating over the network, such as, see [0171-72]’s exemplary blower motor controller and furnace controller, etc.; Also see various sensors and monitoring modules in Fig. 2. Fig. 4A and [0102] also teaches the communication module such as a transceiver with the monitoring module/controller.)

receiving and storing in a cloud-based computer system HVAC data reporting messages, each HVAC data reporting message including one or more operational data values included by one of the HVAC controllers ((Fig. 2, 334 internet and see “cloud” processing in Fig. 15A and all Fig. 15. [0162-65] teach a server of the monitoring system includes a processor and memory, where the memory stores application code that processes data received from the air handler monitor and compressor monitor modules and determines existing and/or impending failures. A collection of servers, which may together operate to receive and process data from the air handler monitor and compressor monitor modules of multiple residences. [0165] specifies “… receive current data in each frame. … In addition, the current and/or the derivative may be used to determine when to monitor certain data, or points at which to analyze obtained data. For example, frequency data obtained at a predetermined window around a certain current event may be found to correspond to a particular HVAC system component, such as activation of a hot surface igniter.”. [0057] & [0063] teach server doing various analysis to determine operation of individual components based on the aggregate current data and [0124] teaches frames including various status data such as status of sensors etc.)

generating by the cloud-based computer system of remote diagnoses for a particular HVAC device of the plurality of HVAC devices in the HVAC system, using a plurality of HVAC data reporting messages received from a plurality of HVAC controllers from the HVAC system and one or more other HVAC systems, wherein each remote diagnosis is generated by using more than one operational data value ((FIGS. 15A-15G depict example implementation of cloud processing of captured data; FIGS. 16A and 16B present example failures and features for indoor and outdoor units, respectively, that can be detected and/or predicted in addition to example data used in various implementations to perform the detection and/or prediction. See exemplary Fig. 15A described starting [0182-84] teach the cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. These transitions may be identified by current spikes, such as are depicted in FIG. 10B. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns. Deviations by more than a predetermined amount may result in fault notification 1232. Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244.)
transmitting by the cloud-based computer system of a diagnosis message to a diagnosis processing system for the particular HVAC device, the diagnosis message including a remote diagnosis for the particular HVAC device (As above, see Fig. 15, especially Fig. 15A, 15G etc.; [0182-85] for example teach deviations by more than a predetermined amount may result in fault notification 1232. Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244. Additionally, see another example in Fig. 15G described in [0190] teach a processing module 1400 receives event data in the form of frames. The processing module 1400 uses various input data for detection and prediction of faults. Identified faults are passed to an error communication system 1404. [0002] – “more particularly to remote monitoring and diagnosis”. [0060-61] has additional details. See the arrow to the Contractor Computer 372 in Fig. 2 to “Address Of Impending Or Detected Failure” and [0056] - The monitoring system can provide performance information, diagnostic alerts, and error messages to a homeowner and/or third parties, such as a designated HVAC contractor.)
wherein said one or more operation data values 
as a series in a sequence of consecutive operational data values (0073: In one implementation, the current measured is a single power supply current that represents the aggregate current draw of the entire outdoor enclosure 312 from an electrical panel 318. A current sensor 320 measures the current supplied to the compressor/condenser unit 308 and provides measured data to the compressor monitor module 316. For example only, the compressor/condenser unit 308 may receive an AC line voltage of approximately 240 volts. The current sensor 320 may sense current of one of the legs of the 240 volt power supply. A voltage sensor (not shown) may sense the voltage of one or both of the legs of the AC voltage supply. The current sensor 320 may include a current transformer, a current shunt, and/or a hall effect device. In various implementations, a power sensor may be used in addition to or in place of the current sensor 320. Current may be calculated based on the measured power, or profiles of the power itself may be used to evaluate operation of components of the compressor/condenser unit 308.);as maximum and minimum operational data values, and/or as accumulated values indicative of a duration/ a count of occurrences of events or actions: and


generating by the cloud-based computer system of remote diagnoses for a particular HVAC device of the HVAC system using a plurality of HVAC data reporting messages received from a plurality of the HVAC controllers from the one or more other HVAC systems, wherein each remote diagnosis is generated by using more than one operational data value ((FIGS. 15A-15G depict example implementation of cloud processing of captured data; FIGS. 16A and 16B present example failures and features for indoor and outdoor units, respectively, that can be detected and/or predicted in addition to example data used in various implementations to perform the detection and/or prediction. See exemplary Fig. 15A described starting [0182-84] teach the cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. These transitions may be identified by current spikes, such as are depicted in FIG. 10B. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns. Deviations by more than a predetermined amount may result in fault notification 1232. Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244.
                 Erdman teaches:
   wherein said one or more operation data values are stored by a plurality HVAC controllers, depending on operation data type (Figure 2-230: RMU, see also multiple RMUs -150, 250)
as a series in a sequence of consecutive operational data values: as maximum and minimum operational data values, and/or as accumulated values indicative of a duration/ a count of occurrences of events or actions (Figure 2-230, 0009, 0026, 0028-32: see RMU as an HVAC controller for sending “reporting messages” to an external server for further analysis, see RMD, see also “reporting messages” as the operational data of Arensmeier)
wherein the reporting messages are generated by the plurality of HVAC controllers based on said one or more operation data types on an ongoing or periodic basis or in response to one or more internal or external request (Figure 2-230, 0009, 0026, 0028-32: see RMU as an HVAC controller for sending “reporting messages” to an external server  for further analysis, see RMD, see also “reporting messages” as the operational data of Arensmeier)

       Moreover, one of ordinary skill in the art applying the combination of Arensmeier and Erdman, namely using HVAC controllers to transmit reporting messages based on a pertinent function of each HVAC controller transmitting data, in light of Arensmier as obtaining operational data for analysis by a cloud server, would achieve an expected and predictable result of adapting the “reporting messages”  to include the operational data of Arensmeier such that a remote diagnostic is based on operational data received per HVAC controller..  Arensmeier teaches operational data is directly analyzed via a cloud server.  Erdman teaches a HVAC controller configured to receive operational data and transmit data.  The data, as modified to include both operational and pre-processed data, provides an expected and predictable result of analyzing by a cloud server the operational data and pre-processed data to determine both diagnostic and remedial actions based on the “reporting messages”(e.g. combined data including pre-processed and operational data.  One of ordinary skill in the art would appreciate merging The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983)
   The combination of Arensmeier and Erdman teaches: 
generating byErdman: “other features, the monitoring server (i) selectively predicts an impending failure of the first component based on the received current data and (ii) generates a second advisory in response to the prediction of impending failure of the first component. The monitoring server (i) selectively predicts an impending failure of the second component based on the received current data and (ii) generates a third advisory in response to the prediction of impending failure of the second component. 

In still other features, the server (i) selectively predicts an impeding failure of the first component based on the received current data, (ii) selectively predicts an impeding failure of the second component based on the received current data, and (iii) generates an alert in response to prediction of impending failure. The plurality of components of the HVAC system includes at least two components selected from: a flame sensor, a solenoid-operated gas valve, a hot surface igniter, a circulator blower motor, an inducer blower motor, a compressor, a pressure switch, a capacitor, an air filter, a condensing coil, an evaporating coil, and a contactor.”)


It would have been obvious before the effective filing date of the invention to adapt the cloud server for processing the received reporting messages, as per the combination of Arensmeier and Erdman, to further integrate the additional function of generating group reference values, as per Erdman.  The combination of Arensmeier and Erdman teaches using a cloud server to analyze received operational data from which to provide a diagnostic, and Erdman teaches a server for analyzing reporting messages from which to generate group reference values.  Accordingly, generating group reference values for the reporting messages further provides a benefit of providing additional advisories and impending failure predictions for use in optimizing HVAC operation.  

Regarding claim 3, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein the HVAC controllers (22) include in the HVAC data reporting messages at least two different types of operational data values; (Besides above, see [0066] - The monitoring service may allow a homeowner and/or contractor to remotely monitor and/or control HVAC components, such as setting temperature, enabling or disabling heating and/or cooling, etc. In addition, the homeowner may be able to track energy usage, cycling times of the HVAC system, and/or historical data.)
and the cloud-based computer system (4) generates the remote diagnosis for the particular HVAC device (6) (As addressed above, [0183-84] teach device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. These are utilized towards generating the fault notification or performance degradation alerts as described in [0184]; additionally, [0164] teaches the frequency signatures may be unique to different types of HVAC systems and/or may share common characteristics. These common characteristics may be adapted based on the specific type of HVAC system being monitored. [0060] also teaches the monitoring system may provide specific information to the contractor, including identifying information of the homeowner's HVAC system, including make and model numbers, as well as indications of the specific part numbers that appear to be failing.) by using at least the two different types of operational data values from the HVAC controllers (22). (Besides above, in [0066], see [0194] teaches a basic failure-to-function fault may be determined by comparing control line state against operational state based on current and/or power. Basic function may be verified by temperature, and improper operation may contribute to a counter being incremented. This analysis may rely on return air temperature, supply air temperature, liquid line in temperature, voltage, current, real power, control line status, compressor discharge temperature, liquid line out temperature, and ambient temperature. Another specific example is provided in [0201] - The processing module 1400 may evaluate heat pump performance by comparing thermal performance against power consumption and unit history. This may rely on equipment configuration data 1410, including compressor maps when available.)

Regarding claim 4, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein the HVAC controllers (22) include in the HVAC data reporting messages sensor measurement values from at least two different sensors (5a, 5b, 5c) connected to the respective HVAC controller (22); ([0198] - The processing module 1400 may check the status of discrete sensors to determine whether specifically-detected fault conditions are present. For example only, the status of condensate, float switch, and floor sensor water sensors are checked. The water sensors may be cross-checked against operating states of the HVAC system. For example only, if the air conditioning system is not running, it would not be expected that the condensate tray would be filling with water. This may instead indicate that one of the water sensors is malfunctioning. Also, Fig. 6 & [0150-52] teach various different sensors (current/voltage/water etc.) are installed and connected to the air handler monitor module. In another example, [0073] describes measured data from current and/or power sensors and voltage sensors. See also Fig. 16A FAULT signatures and sensed data illustrated as the conditions.)
(Besides above, see Fig. 16A illustrating various fault detection based on various sensors’ data. For example, see “Blocked evaporator” is a FAULT that involves “Timing”, “Current”, “Temps”, and “Pressure”.)

Regarding claim 5, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein the cloud- based computer system (4) determines location information for the HVAC devices (6); ([0078] - additional sensors, such as pressure sensors, may be included and connected to the air handler monitor module 322 and/or the compressor monitor module 316. The pressure sensors may be associated with return air pressure or supply air pressure, and/or with pressures at locations within the refrigerant loop; in another example, [0116] teaches the temperature tracking module 548 may be informed of the location of the temperature sensor. Alternatively, data about temperature location may be stored as part of installation data, which may be available to the formatting module 520 and/or to the monitoring system, which can use this information to accurately interpret the received temperature data. [0152-53] teach predetermined locations of the sensors. )
and the cloud-based computer system (4) generates the remote diagnosis for the particular HVAC device (6) by further using location information of the HVAC devices (6). (Besides above in [0116], see [0130-31] teach a database may be available that specifies where temperature sensors are placed. This database may be referenced by installers and may allow for accurate cloud processing of the temperature data. The database may be used for both air handler sensors and compressor/condenser sensors. The database may be prepopulated by the monitoring company or may be developed by trusted installers, and then shared with other installation contractors. The temperature tracking module 548 and/or a cloud processing function may determine an approach temperature, which is a measurement of how close the condenser has been able to make the liquid line out temperature to the ambient air temperature. Thus, the location information are utilized by the cloud processor for further interpretation of received data towards fault detection.)

Regarding claim 6, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein the cloud- based computer system (4) generates one or more HVAC device group reference values, using a plurality of data reporting messages received from a plurality of HVAC controllers (22) of a plurality of HVAC systems (1); ([0184] - A base case pattern log 1224 may learn normal operation of the device in question and thereby establish a baseline. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns; also [0183] - The cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. [0193] also teaches records and reference files 1422 may store frequency and time domain data establishing baselines for detection and prediction.)
(Besides above, see [0184] teaches generating fault notification or alerts of decreased performance using the baseline comparison method. For example: Deviations by more than a predetermined amount may result in fault notification 1232. Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244.)

Regarding claim 7, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein the cloud- based computer system (4) determines HVAC device benchmark data indicative of functional performance levels of the HVAC devices (6), using a plurality of the HVAC data reporting messages received from a plurality of HVAC controllers (22) of a plurality of HVAC systems (1); ([0184] - A base case pattern log 1224 may learn normal operation of the device in question and thereby establish a baseline. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns; also [0183] - The cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. [0193] also teaches records and reference files 1422 may store frequency and time domain data establishing baselines for detection and prediction.)
the cloud-based computer system (4) determines an individual performance indicator for the particular HVAC device (6), using the HVAC device benchmark data and at least one HVAC data reporting message related to the particular HVAC device (6); ([0184] - A base case pattern log 1224 may learn normal operation of the device in question and thereby establish a baseline. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns; also [0183] - The cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. [0193] also teaches records and reference files 1422 may store frequency and time domain data establishing baselines for detection and prediction.)
and the cloud-based computer system (4) transmits a diagnosis message to a diagnosis processing system (7) for the particular HVAC device (6), depending on the individual performance indicator of the particular HVAC device (6). ([0193] teaches records and reference files 1422 may store frequency and time domain data establishing baselines for detection and prediction. [0164] - The servers may store baselines of frequency data for the HVAC system of a residence. The baselines can be used to detect changes indicating impending or existing failures. For example only, frequency signatures of failures of various components may be pre-programmed, and may be updated based on observed evidence from contractors. For example, once a malfunctioning HVAC system has been diagnosed, the monitoring system may note the frequency data leading up to the malfunction and correlate that frequency signature with the diagnosed cause of the malfunction. [0184] teaches deviations by more than a predetermined amount may result in fault notification. Also, an information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244. [0060-61] has additional details. See the arrow to the Contractor Computer 372 in Fig. 2 to “Address Of Impending Or Detected Failure” and [0056] - The monitoring system can provide performance information, diagnostic alerts, and error messages to a homeowner and/or third parties, such as a designated HVAC contractor.)

Regarding claim 8, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein the cloud- based computer system (4) determines for the HVAC devices (6) performance thresholds which define expected normal operations of the HVAC devices (6), using a plurality of HVAC data reporting messages received from a plurality of HVAC controllers (22) of a plurality of HVAC systems (1); ([0184] - A base case pattern log 1224 may learn normal operation of the device in question and thereby establish a baseline. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns; also [0183] - The cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. [0193] also teaches records and reference files 1422 may store frequency and time domain data establishing baselines for detection and prediction. [0181] provides an example: In FIG. 14C, a difference 1188 between the frequency domain data of FIGS. 14A and 14B is shown. When a difference at a certain frequency exceeds a threshold, faulty operation of the motor can be diagnosed.)
the cloud-based computer system (4) identifies a particular HVAC device (6) which operates outside the expected normal operations defined by the performance thresholds, using one or more HVAC data reporting messages related to the particular HVAC device (6); ([0184] - A base case pattern log 1224 may learn normal operation of the device in question and thereby establish a baseline. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns; also [0183] - The cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. [0193] also teaches records and reference files 1422 may store frequency and time domain data establishing baselines for detection and prediction. [0181] provides an example: In FIG. 14C, a difference 1188 between the frequency domain data of FIGS. 14A and 14B is shown. When a difference at a certain frequency exceeds a threshold, faulty operation of the motor can be diagnosed. [0184] teaches deviations by more than a predetermined amount may result in fault notification. Also, an information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244.)
and the cloud-based computer system (4) generates and transmits an abnormal operations alert message to the diagnosis processing system (7) responsible for the particular HVAC device (6). ([0184] teaches deviations by more than a predetermined amount may result in fault notification. Also, an information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244. [0060-61] has additional details. See the arrow to the Contractor Computer 372 in Fig. 2 to “Address Of Impending Or Detected Failure” and [0056] - The monitoring system can provide performance information, diagnostic alerts, and error messages to a homeowner and/or third parties, such as a designated HVAC contractor.)

Regarding claim 9, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein the cloud- based computer system (4) determines operational end-of-life expectancies for HVAC device components of the HVAC devices (6) or for HVAC device components connected to the HVAC devices (2), using a plurality of HVAC data reporting messages received from a plurality of HVAC controllers (22) of a plurality of HVAC systems (1); ([0184] - A base case pattern log 1224 may learn normal operation of the device in question and thereby establish a baseline. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns. Deviations by more than a predetermined amount may result in fault notification 1232. Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244. [0183] teaches the aspect of device identification utilized towards monitoring and control.)
the cloud- based computer system (4) identifies an HVAC device component which has reached its operational end-of-life expectancy, using one or more HVAC data reporting messages related to the HVAC device (6) comprising or being connected to the respective HVAC device component; ([0183] - The cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. [0184] - A base case pattern log 1224 may learn normal operation of the device in question and thereby establish a baseline. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns. Deviations by more than a predetermined amount may result in fault notification 1232. Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244.)
and the cloud-based computer system (4) generates and transmits an end-of-life alert message to a diagnosis processing system responsible for the respective HVAC device component or HVAC device (6). ([0184] - Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244. [0060-61] has additional details. See the arrow to the Contractor Computer 372 in Fig. 2 to “Address Of Impending Or Detected Failure” and [0056] - The monitoring system can provide performance information, diagnostic alerts, and error messages to a homeowner and/or third parties, such as a designated HVAC contractor.)

Regarding claim 12, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein at least some of the operational data values relate to operational parameters of an electric motor (20) of an HVAC actuator (2), the operational parameters of the electric motor (20) relating to at least one of: motor current of the electric motor (20), voltage levels of a power supply of the electric motor (20), temperature of the electric motor (20), and movement of the electric motor (20), including at least one of: number of rotations, number of changes of direction, powered-on operating time, active operating time, number of starts, number of stops, ([0022] - the server (i) selectively predicts an impeding failure of the first component based on the received current data, (ii) selectively predicts an impeding failure of the second component based on the received current data, and (iii) generates an alert in response to prediction of impending failure. The plurality of components of the HVAC system includes at least two components selected from: a flame sensor, a solenoid-operated gas valve, a hot surface igniter, a circulator blower motor, an inducer blower motor, a compressor, a pressure switch, a capacitor, an air filter, a condensing coil, an evaporating coil, and a contactor. [0047] - FIGS. 13A-13B are time domain traces of current and voltage of a motor. See also [0169] & [0171]. Additionally, see [0180] - Referring now to FIG. 13A, voltage and current for a normally operated motor are shown, where the voltage trace appears sinusoidal and the current trace is more jagged.)

Regarding claim 13, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein at least some of the operational data values relate to positions of actuated parts (200) actuated by HVAC actuators (2). ([0020-21] - The monitoring device interrupts the enabling signal in response to at least one of (i) a value from a water sensor, (ii) a locked rotor condition of the compressor, and (iii) a command from the server. The server (i) generates an alert in response to determining presence of a fault of either the first component or the second component and (ii) sends the alert to at least one of a homeowner of the residence and an installation contractor. [0203] – stuck rotor; [0179] - A second spike 1148 indicates actuation of a solenoid-operated gas valve. Additionally, see [0128] - The energy consuming components may include start windings, run windings, capacitors, and contactors/relays for a condenser fan motor and a compressor motor. The energy consuming components may also include a reversing valve solenoid, a control board, and in some implementations the compressor monitor module 316 itself.)

Regarding claim 14, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
wherein at least some of the operational data values relate to sensor measurements values regarding a fluid moving through a valve controlled by an HVAC actuator (2), including at least one of: flow rate, temperature values, and differential pressure values. ([0115-16] - The temperature tracking module 548 may monitor one or more temperatures related to the air conditioning system. For example, a liquid line provides refrigerant to an expansion valve of the air handler unit 304 from a condenser of the compressor/condenser unit 308. A temperature may be measured along the refrigerant line before and/or after the expansion valve. The expansion valve may include, for example, a thermostatic expansion valve, a capillary tube, or an automatic expansion valve. The temperature tracking module 548 may additionally or alternatively monitor one or more temperatures of an evaporator coil of the air handler unit 304. The temperatures may be measured along the refrigerant line at or near the beginning of the evaporator coil, at or near an end of the evaporator coil, or at one or more midpoints. In various implementations, the placement of the temperature sensor may be dictated by physical accessibility of the evaporator coil. The temperature tracking module 548 may be informed of the location of the temperature sensor.)

Regarding claim 15, Arensmeier teaches: 
(Fig. 2-4, 15-16, [0016] – A monitoring system for a heating, ventilation, and air conditioning (HVAC) system of a residence includes a monitoring device installed at the residence and a server located remotely from the residence. The monitoring device measures an aggregate current supplied to a plurality of components of the HVAC system and transmits current data based on the measured aggregate current. The server receives the transmitted current data and, based on the received current, assesses whether a failure has occurred in a first component of the plurality of components of the HVAC system and assesses whether a failure has occurred in a second. Various examples are given throughout the reference illustrating multiple controllers communicating over the network, such as, see [0171-72]’s exemplary blower motor controller and furnace controller, etc.; Also see various sensors and monitoring modules in Fig. 2. Fig. 4A and [0102] also teaches the communication module such as a transceiver with the monitoring module/controller.)
receive and store in the cloud-based computer system (4) HVAC data reporting messages from the plurality of HVAC controllers (6), each HVAC data reporting message including one or more operational data values included by the respective controller (22); (Fig. 2, 334 internet and see “cloud” processing in Fig. 15A and all Fig. 15. [0162-65] teach a server of the monitoring system includes a processor and memory, where the memory stores application code that processes data received from the air handler monitor and compressor monitor modules and determines existing and/or impending failures. A collection of servers, which may together operate to receive and process data from the air handler monitor and compressor monitor modules of multiple residences. [0165] specifies “… receive current data in each frame. … In addition, the current and/or the derivative may be used to determine when to monitor certain data, or points at which to analyze obtained data. For example, frequency data obtained at a predetermined window around a certain current event may be found to correspond to a particular HVAC system component, such as activation of a hot surface igniter.”. [0057] & [0063] teach server doing various analysis to determine operation of individual components based on the aggregate current data and [0124] teaches frames including various status data such as status of sensors etc.)
wherein said one or more operation data values 
as a series in a sequence of consecutive operational data values (0073:  In one implementation, the current measured is a single power supply current that represents the aggregate current draw of the entire outdoor enclosure 312 from an electrical panel 318. A current sensor 320 measures the current supplied to the compressor/condenser unit 308 and provides measured data to the compressor monitor module 316. For example only, the compressor/condenser unit 308 may receive an AC line voltage of approximately 240 volts. The current sensor 320 may sense current of one of the legs of the 240 volt power supply. A voltage sensor (not shown) may sense the voltage of one or both of the legs of the AC voltage supply. The current sensor 320 may include a current transformer, a current shunt, and/or a hall effect device. In various implementations, a power sensor may be used in addition to or in place of the current sensor 320. Current may be calculated based on the measured power, or profiles of the power itself may be used to evaluate operation of components of the compressor/condenser unit 308.);as maximum and minimum operational data values, and/or as accumulated values indicative of a duration/ a count of occurrences of events or actions: and




generate remote diagnoses for a particular HVAC device (6) of the HVAC system (1), using a plurality of HVAC data reporting messages received from a plurality of the HVAC controllers (22) from one or more HVAC systems (1), wherein each remote diagnosis is generated by using more than one operational data value; (FIGS. 15A-15G depict example implementation of cloud processing of captured data; FIGS. 16A and 16B present example failures and features for indoor and outdoor units, respectively, that can be detected and/or predicted in addition to example data used in various implementations to perform the detection and/or prediction. See exemplary Fig. 15A described starting [0182-84] teach the cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. These transitions may be identified by current spikes, such as are depicted in FIG. 10B. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. Pattern comparison 1228 receives data corresponding to key points and compares that data with base cases and selected operation patterns. Deviations by more than a predetermined amount may result in fault notification 1232. Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244.)
and transmit a diagnosis message to a diagnosis processing system for the particular HVAC device (6), the diagnosis message including a remote diagnosis for the particular HVAC device (6). (As above, see Fig. 15, especially Fig. 15A, 15G etc.; [0182-85] for example teach deviations by more than a predetermined amount may result in fault notification 1232. Further, anomalies that may be not be sufficient to trigger a fault may impact performance 1236. Performance 1236 may monitor even properly running equipment to determine if performance has degraded through normal wear and tear or through issues with the home itself, such as low insulation value. An information channel 1240 provides information about identified faults and performance, such as alerts of decreased performance, to a contractor or homeowner, represented at 1244. Additionally, see another example in Fig. 15G described in [0190] teach a processing module 1400 receives event data in the form of frames. The processing module 1400 uses various input data for detection and prediction of faults. Identified faults are passed to an error communication system 1404. [0002] – “more particularly to remote monitoring and diagnosis”. [0060-61] has additional details. See the arrow to the Contractor Computer 372 in Fig. 2 to “Address Of Impending Or Detected Failure” and [0056] - The monitoring system can provide performance information, diagnostic alerts, and error messages to a homeowner and/or third parties, such as a designated HVAC contractor.)


  Erdman teaches:
   wherein said one or more operation data values are stored by a plurality HVAC controllers, depending on operation data type (Figure 2-230: RMU)
as a series in a sequence of consecutive operational data values: as maximum and minimum operational data values, and/or as accumulated values indicative of a duration/ a count of occurrences of events or actions (Figure 2-230, 0009, 0026, 0028-32: see RMU as an HVAC controller for sending “reporting messages” to an external server for further analysis, see RMD, see also “reporting messages” as the operational data of Arensmeier)
wherein the reporting messages are generated by the plurality of HVAC controllers based on said one or more operation data types on an ongoing or periodic basis or in response to one or more internal or external request (Figure 2-230, 0009, 0026, 0028-32: see RMU as an HVAC controller for sending “reporting messages” to an external server for further analysis, see RMD, see also “reporting messages” as the operational data of Arensmeier)
             It would have been obvious before the effective filing date of the claimed invention to incorporate individual HVAC controllers configured to generate and send “reporting messages,” as per Erdman, based on the operational data, as per Arensmeier (e.g. incorporating an RMU per HVAC unit). Erdman teaches utilizing HVAC controllers for receiving data indicative of the operation of a component and determines whether a component is operating normally (0009), and further teaches a pertinent function of transmitting “reporting messages” (e.g. as interpreted, 
       Moreover, one of ordinary skill in the art applying the combination of Arensmeier and Erdman, namely using HVAC controllers to transmit reporting messages based on a pertinent function of each HVAC controller transmitting data, in light of Arensmier as obtaining operational data for analysis by a cloud server, would achieve an expected and predictable result of adapting the “reporting messages”  to include the operational data of Arensmeier such that a remote diagnostic is based on operational data received per HVAC controller..  Arensmeier teaches operational data is directly analyzed via a cloud server.  Erdman teaches a HVAC controller configured to receive operational data and transmit data.  The data, as modified to include both operational and pre-processed data, provides an expected and predictable result of analyzing by a cloud server the operational data and pre-processed data to determine both diagnostic and remedial actions based on the “reporting messages”(e.g. combined data including pre-processed and operational data.  One of ordinary skill in the art would appreciate merging data before transmission provides reliable transmission (PG/PUB 20110176521-032, see also 0003, MPEP 2141.03 “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983)
   The combination of Arensmeier and Erdman teaches: 
generating byErdman: “other features, the monitoring server (i) selectively predicts an impending failure of the first component based on the received current data and (ii) generates a second advisory in response to the prediction of impending failure of the first component. The monitoring server (i) selectively predicts an impending failure of the second component based on the received current data and (ii) generates a third advisory in response to the prediction of impending failure of the second component. 

Arensmeier teaches a cloud based computing system for generating values based on reporting messages (0021: “In still other features, the server (i) selectively predicts an impeding failure of the first component based on the received current data, (ii) selectively predicts an impeding failure of the second component based on the received current data, and (iii) generates an alert in response to prediction of impending failure. The plurality of components of the HVAC system includes at least two components selected from: a flame sensor, a solenoid-operated gas valve, a hot surface igniter, a circulator blower motor, an inducer blower motor, a compressor, a pressure switch, a capacitor, an air filter, a condensing coil, an evaporating coil, and a contactor.”)


It would have been obvious before the effective filing date of the invention to adapt the cloud server for processing the received reporting messages, as per the combination of Arensmeier and Erdman, to further integrate the additional function of generating group reference values, pas per Erdman.  The combination of Arensmeier and Erdman teaches using a cloud server to analyze received operational data from which to provide a diagnostic, and Erdman teaches a server for analyzing reporting messages from which to generate group reference values.  Accordingly, generating group reference values further provides a benefit of providing additional advisories and impending failure predictions for use in optimizing HVAC operation.  


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier (US 20120221150 A1) in view over Erdman JR (PG/PUB 20050103874) in view of Conroy (US 20150297778 A1).

Regarding claim 10, Arensmeier teaches all the elements of claim 1.
Arensmeier further teaches:
([0173-75] with Fig. 10A illustrates detection of spikes in current traces; [0176] teaches the current trace of FIG. 10C may represent a change in operation, such as degradation of the hot surface igniter. In order to more clearly distinguish FIG. 10C from FIG. 10A, frequency domain analysis may be used. [0183] - The cloud processor 1204 receives the logged data and identifies key points in the data 1208, such as transitions between operating modes. These transitions may be identified by current spikes, such as are depicted in FIG. 10B. Device identification 1212 specifies characteristics of the HVAC system being monitored, which can be used to interpret the received data. Logger pattern forms 1216 may establish equipment specific operating characteristics from which an operation pattern 1220 is selected. Also, [0214] teaches the processing module 1400 compares voltage level and current slope during warm-up to look for increased resistance. In addition, the processing module 1400 uses FFT data corresponding to warm-up to detect changes in the curve shape, drive voltage pattern, and internal arcing.) 

While Arensmeier teaches detection of spikes and fluctuations and fault/performance degradation notification/alerts ([0120] - Further, it may be difficult to quantify or remove distortion in the aggregate current, such as may be caused by fluctuations of the voltage level of incoming AC power. As a result, processing is applied to the current, which includes, for example only, filtering, statistical processing, and frequency domain processing. [0183-84] teach detection of spikes in identified device(s) and upon interpretation and comparison (with baselines) of data, the cloud processor provides fault notification or alerts regarding hile other data is used for compensation. Temperatures and voltages are used to perform compensation for those rows having an asterisk in the corresponding column.) and the ability to change set points ([0068] - The historical data collected by the monitoring system may allow the contractor to properly specify new HVAC components and to better tune configuration, including dampers and set points of the HVAC system; [0088] - Using the monitoring system 330, the homeowner or contractor may send signals to the thermostat 364 to manually enable heating or cooling (regardless of current temperature settings), or to change set points, such as desired instant temperature and temperature schedules.),

Arensmeier does not explicitly disclose:
and, upon detection of oscillation, the cloud-based computer system (4) determines control parameters for attenuating the oscillation and transmits the control parameters to one or more HVAC controllers (22) of the particular HVAC system (1). 

Conroy explicitly teaches:
and, upon detection of oscillation, the cloud-based computer system (4) determines control parameters for attenuating the oscillation and transmits the control parameters to one or more HVAC controllers (22) of the particular HVAC system (1). (abstract – in response to sensed parameter; [0078] - Given the ability to remotely control pump operation in networked scent diffusion devices, the voltage driving the pump may be increased or decreased remotely, such as in a range of roughly +/−20% from a 10V standard, or from 8 V to 12 V. Controlling the voltage driving the pump enables remote control of the diffusion rate of the device, independent of the voltage range and independent of duty cycle. At a given duty cycle, output can be attenuated or augmented by simply altering the voltage for the pump. For example, for multiple diffusers deployed in an environment, assuming that all of the diffusers are set with the same duty cycle, the voltage driving diffusers deployed in smaller spaces of the environment may be lowered to attenuate output while the voltage driving diffusers deployed in larger spaces of the environment may be raised to augment output. In this example, a duty cycle including an “on” portion of 1 minute at a low speed setting might put out X micrograms per hour, while the same duty cycle portion of “on” for 1 minute at a high speed setting may put out 3X micrograms per hour. Voltage control of the pump enables volumetric control of the device running on a continuous or nearly continuous basis.)
Accordingly, as Arensmeier and Conroy are directed to computer-based environmental device control technology using sensed data, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the alert/notification generation system/method based on sensed HVAC/environmental device(s) data taught by Arensmeier by additionally incorporating attenuation capabilities of Conroy’s control system/method as doing so would have achieved predictable and expected results, such as, by providing an improved method/system by being able to attenuate or augment control parameters such as diffusion rate to control voltage of device(s) such as a pump upon detection of fluctuations/oscillations enabling enhanced remote control instead of manual set point/parametric control of Arensmeier, as evident in Conroy, [0078]. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier (US 20120221150 A1) in view over Erdman JR (PG/PUB 20050103874) in view of Risbeck (US 20160313751 A1).

Regarding claim 11, Arensmeier teaches all the elements of claim 1.
While Arensmeier teaches detection and communication of fault/performance degradation notification/alerts based on received data/log ([0183-84] teach detection of spikes in identified device(s) and upon interpretation and comparison (with baselines) of data, the cloud processor provides fault notification or alerts regarding performance. [0215] - For both detection and prediction, some data may be used as the primary data for making the determination, while other data is used for compensation. Temperatures and voltages are used to perform compensation for those rows having an asterisk in the corresponding column.) and the ability to change set points ([0068] - The historical data collected by the monitoring system may allow the contractor to properly specify new HVAC components and to better tune configuration, including dampers and set points of the HVAC system; [0088] - Using the monitoring system 330, the homeowner or contractor may send signals to the thermostat 364 to manually enable heating or cooling (regardless of current temperature settings), or to change set points, such as desired instant temperature and temperature schedules.),

Arensmeier does not explicitly disclose:
further comprising the cloud-based computer system (4) generating control values for the particular HVAC device (6), using a plurality of data reporting messages received from a wherein each control value is generated by using more than one operational data value; 
and the cloud-based computer system (4) transmitting a control message to the particular HVAC device (6), the control message including a control value for the particular HVAC device (6). 

Risbeck explicitly teaches:
further comprising the cloud-based computer system (4) generating control values for the particular HVAC device (6), using a plurality of data reporting messages received from a plurality of HVAC controllers (22), wherein each control value is generated by using more than one operational data value; ([0041] In some embodiments, the HVAC controller adjusts the results of the linear optimization process to account for inaccuracies in the linearized performance curves and/or to determine setpoints for individual devices within various equipment groups. The HVAC controller may use the optimal control decisions to generate and dispatch control signals for the HVAC equipment; [0083] - [0083] Still referring to FIG. 4, memory 410 is shown to include a control output module 428. Control output module 428 may store historical data regarding past operating statuses, past operating setpoints, and instructions for calculating and/or implementing control parameters waterside system 200 and airside system 300. Control output module 428 may also receive, store, and/or transmit data regarding the conditions of individual devices of equipment 412-414, such as operating efficiency, equipment degradation, a date since last service, a lifespan parameter, a condition grade, or other device-specific data. See also optimization module in [0092].)
and the cloud-based computer system (4) transmitting a control message to the particular HVAC device (6), the control message including a control value for the particular HVAC device (6). (Besides above, see [0092] - optimization module 422 modifies the results of the linear optimization process to account for inaccuracies in the linearized performance curves and to determine setpoints for individual devices within various equipment groups. Optimization module 422 may use the optimal control decisions to generate and dispatch control signals for equipment 412-414.)
Accordingly, as Arensmeier and Risbeck are directed to computer-based environmental/HVAC device control technology using sensed data, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date to have modified the alert/notification generation system/method based on sensed HVAC/environmental device(s) data taught by Arensmeier by additionally incorporating the ability of generating and dispatching optimal control decisions for individual devices within various equipment groups as taught by Risbeck’s control system/method as doing so would have achieved predictable and expected results, such as, by providing an improved method/system by being able to generate optimal control signals for individual devices based on received and interpreted data and dispatching them for further operational efficiency and minimizing costs, as evident in Risbeck, [0041], [0083], and [0092]. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 20160215996 (e.g. “A diagnostic data collection device and a diagnostic data bus are disclosed. In an embodiment, the diagnostic data collection device includes a diagnostic communication interface and a flexible interface module. The interface module is configurable to measure one or more electrical properties associated with an HVAC component, such as voltage, current, resistance. Electrical properties may include a sensor output and may include analog and digital signals. The diagnostic data collection device generates an exception message if the sensed property is out of specification. Evaluation rules are provided to detect various types of failures, including transient failures, steady state failures, and trending failures. The diagnostic data collection device self-calibrates by recording electrical properties during normal operation of the HVAC equipment. A plurality of diagnostic data collection devices may be coupled by a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117